Exhibit 10.1


LIMITED WAIVER AND ELEVENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT
THIS LIMITED WAIVER AND ELEVENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT (this “Agreement”) is entered into as of October 26, 2016 by and among
VANGUARD NATURAL GAS, LLC, a Kentucky limited liability company (the
“Borrower”), as the Borrower under and as defined in the Credit Agreement
(defined below), CITIBANK, N.A., in its capacities as the Administrative Agent
(under and as defined in such Credit Agreement and Issuing Bank (under and as
defined in such Credit Agreement), and each Lender (under and as defined in such
Credit Agreement) appearing on the signature pages hereto (such Lenders, the
“Consenting Lenders”).
R E C I T A L S
A.    Reference is hereby made to (i) that certain Third Amended and Restated
Credit Agreement dated as of September 30, 2011 (as in effect immediately prior
to the effectiveness of this Agreement, the “Original Credit Agreement” and, as
otherwise amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms used herein but not
otherwise defined having the meanings assign to them therein), by and among
Vanguard Natural Gas, as the Borrower, CITIBANK, N.A., in its respective
capacities as the Administrative Agent and Issuing Bank, and the Lenders party
thereto from time to time and (ii) that certain Limited Waiver to Third Amended
and Restated Credit Agreement (the “Waiver”), dated as of September 30, 2016 by
and among the Borrower, Citibank, N.A, in its respective capacities as the
Administrative Agent and Issuing Bank and each Lender signatory thereto (the
“Waiver Consenting Lenders”).
B.     Pursuant to the Waiver, the Borrower requested that the Lenders waive the
occurrence of the Specified Defaults (as defined in the Waiver) and the
Administrative Agent and the Waiver Consenting Lenders agreed to waive such
Specified Defaults upon the terms and conditions described in the Waiver.
C.    In connection with the Waiver, the Parent informed the Administrative
Agent, the Lenders and the Issuing Bank of its election to pay the interest
payment due and payable on October 1, 2016 in respect of, and as required by the
terms and provisions of the Parent’s 7.875% Senior Notes due 2020 (such Senior
Notes, as in effect on the date hereof, the “2020 Notes” and such required
payment, the “October 2016 Interest Payment”) during the 30-day grace period
provided for payment thereof in section 12 of the Subject Notes, which election
resulted in an automatic Event of Default under Section 10.01(f) of the Credit
Agreement and Default under Section 10.01(g) of the Credit Agreement as of
October 1, 2016 (such Default and Event of Default are referred to herein,
collectively, as the “Existing Events of Default”).
D.    Section 10.01(s) of the Credit Agreement provides that an Event of Default
shall occur and be continuing if any Loan Party makes any payment in respect of
any Senior Notes or Second Lien Debt when Borrower’s Liquidity (giving pro forma
effect to such payment) is less than $50 million.
E.    Parent’s (i) 2020 Notes require the payment of the October 2016 Interest
Payment and (ii) 8.375% Senior Notes due 2019 (such Senior Notes, as in effect
on the date hereof, the “2019 Notes” and, together with the 2020 Notes, the
“Subject Notes”) require a scheduled payment of interest on December 1, 2016
(the “December 2016 Interest Payment” and, together with the October 2016
Interest Payment, the “Subject Interest Payments”).
F.    Borrower informed the Agent and the Lenders that the Borrower will be
unable to maintain Liquidity in excess of $50 million, as required by Section
10.01(s) of the Credit Agreement, giving pro forma effect to the Subject
Interest Payments, which failure to maintain Liquidity, upon the payment of the
Subject Interest Payments, will result in an Event of Default or Events of
Default under Section 10.01(s) of the Credit Agreement (any such Event of
Default, a “Prospective Event of Default” and, collectively, the “Prospective
Events of Default” and, together with the Existing Events of Default, the
“Subject Defaults”).
G.    The Borrower requests that the Lenders waive the Subject Defaults.
H.    The Administrative Agent informed the Borrower that, in respect the
Scheduled Redetermination under, and in accordance with, Section 2.07(b) of the
Credit Agreement relating to the Reserve Report dated June 30, 2016, (i) on
October 18, 2016, the Administrative Agent delivered its proposal to the
Borrower and the Lenders to decrease the Borrowing Base to $1,100,000,000, to be
effective (subject to the approval of the Required Lenders) on November 3, 2016
and (ii) to the extent the Borrowing Base is decreased (whether to
$1,100,000,000 or any other number lower than the Borrowing Base in effect on
the date hereof, as approved by the Required Lenders) as described in clause
(i), such decrease shall result in a Borrowing Base Deficiency. Borrower
informed the Administrative Agent that it intends, pursuant to the terms of
Section 3.04(c)(ii) of the Credit Agreement, to make principal prepayments in an
aggregate amount equal to such Borrowing Base Deficiency in six equal monthly
installments, with the first such estimated installment to be prepaid as a
condition precedent to this Agreement.
I.    The Borrower further informed the Agent, the Issuing Bank and the Lenders
that the Borrower desires to amend the Original Credit Agreement and amend,
restate and terminate the Waiver as more specifically set forth herein.
J.    The Issuing Bank, and Consenting Lenders, which Consenting Lenders
constitute the Required Lenders under the Credit Agreement, agree, subject in
all respects to the terms and conditions set forth herein, to a limited waiver
of the Subject Defaults, the amendment, restatement and termination of the
Waiver and the amendments to the Original Credit Agreement, in each case as more
specifically set forth herein.
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
Section 1.Limited Waiver.
(a)    Subject in all respects to the terms and conditions set forth in this
section 1(a) and the other terms and conditions of this Agreement, the Issuing
Bank and the Consenting Lenders hereby waive the Existing Events of Default;
provided that the limited waiver in this section 1(a) shall be void, ab initio,
(i) if the Parent does not pay, or cause the payment of, the October 2016
Interest Payment on or prior to October 31, 2016 or (ii) prior to the payment of
the October 2016 Interest Payment, if any Default or Event of Default (other
than the Subject Defaults) has occurred and is continuing.
(b)    Subject in all respects to the terms and conditions set forth in this
section 1(b) and the other terms and conditions of this Agreement, the Issuing
Bank and the Consenting Lenders hereby waive the Prospective Events of Default;
provided that the limited waiver in this section 1(b) shall be void, ab initio,
if (i) (A) the Parent does not pay, or cause the payment of, the October 2016
Interest Payment on or prior to October 31, 2016 or (B) the Parent does not pay,
or cause the payment of, the December 2016 Interest Payment on or prior to
December 1, 2016 or (ii) at any time prior to the payment of the October 2016
Interest Payment and the December 2016 Interest Payment, any Default or Event of
Default (other than the Subject Defaults) has occurred and is continuing.
Except as expressly set forth above in this section 1, nothing herein is
intended to affect the continuing obligations of the Loan Parties to comply
with, or the continuing rights of the Lenders, the Issuing Bank and the
Administrative Agent with respect to, any provision of the Credit Agreement
and/or any other Loan Documents.
Section 2.    Amendment to Original Credit Agreement. Subject to the
satisfaction of the conditions set forth in section 5 hereof, effective on and
as of the date hereof:
(a)    Section 1.02 of the Original Credit Agreement shall be amended by adding
the following definitions in alphabetical order thereto:
“Account Control Agreement” shall mean, in respect of any Deposit Account,
securities account and commodities account, any agreement which is effective to
grant to the Administrative Agent “control” (as defined in the Uniform
Commercial Code, as in effect in the jurisdiction to which any such account is
subject) over any such account, executed and delivered by, inter alios, the
institution maintaining such account, in each case, in form and substance
reasonably acceptable to the Administrative Agent.
“Budget” means a 13-week cash flow report forecasting the Borrower’s budget that
was initially delivered to the Administrative Agent and the Lenders on September
30, 2016 (as supplemented on a rolling 13-week basis from time to time), in form
and substance satisfactory to the Administrative Agent.
“Deposit Account” has the meaning assigned to such term in the Security
Agreements.
“Eleventh Amendment” means that certain Limited Waiver and Eleventh Amendment to
Third Amended and Restated Credit Agreement, dated as of October 26, 2016, by
and among the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders party thereto.
“Eleventh Amendment Effective Date” means October 26, 2016.
“Excluded Property” has the meaning assigned to such term in the Security
Agreements.
“Liquidate” or “Liquidation” means, with respect to any Swap Agreement, (a) the
sale, assignment, novation, unwind or termination (whether upon the maturity
thereof or otherwise) of all or any part of such Swap Agreement (including,
without limitation, any transaction thereunder) or (b) the creation of an
offsetting position against all or any part of such Swap Agreement.
“Midstream Assets” means any Property (including, without limitation, contracts,
rights of way, easements, surface leases, surface use agreements, permits,
pipelines, flow lines, meters, facilities, tank batteries and electrical
generation sources) comprising the business of (a) processing, gathering,
storing, transporting, treating and/or marketing of Hydrocarbons or (b)
processing, gathering, storing, transporting, treating and/or disposal of fresh
or produced water; provided that the foregoing shall exclude any of the
Borrower’s and its Subsidiaries’ Property, determined as of the Eleventh
Amendment Effective Date, located in the State of Alabama, to the extent that,
and for so long as, the grant or perfection of a security interest therein would
result in materially adverse tax consequences, solely to the extent such tax
consequences have a disproportionate burden or cost to the benefit accruing to
the Secured Parties.
“Net Cash Proceeds” means with respect to (x) any sale, assignment, farm-out,
conveyance, transfer or other disposition or casualty event or (y) the
Liquidation, close-out or other similar action in respect of any transaction
arising under any Swap Agreement, the cash proceeds (including cash proceeds
subsequently received (as and when received) in respect of noncash consideration
initially received), net of (i) selling expenses (including reasonable broker’s
fees or commissions, legal fees, transfer and similar taxes and the Borrower’s
good faith estimate of income taxes paid or payable in connection with such
sale) and (ii) amounts provided as a reserve, in accordance with GAAP, against
any liabilities under any indemnification obligations or purchase price
adjustment associated with such sale, assignment, farm-out, conveyance, transfer
or other disposition or casualty event (provided that, to the extent and at the
time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds), which shall, in each case, be reasonably
acceptable to the Administrative Agent.
(b)    Section 3.04(c) of the Original Credit Agreement is hereby amended and
restated as follows:
“(c) Mandatory Prepayments.
(i) If, after giving effect to any termination or reduction of the Aggregate
Commitments pursuant to Section 2.06(b) or for any other reason not otherwise
described in and cured in accordance with clause (ii) below, the total Revolving
Credit Exposures exceeds the Aggregate Commitments, then the Borrower shall (A)
prepay the Borrowings on the date of such termination or reduction in an
aggregate principal amount equal to such excess, and (B) if any excess remains
after prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j).


(ii) If, upon any redetermination of or adjustment to the amount of the
Borrowing Base in accordance with Section 2.07(b), (c) or (d) or pursuant to
Section 8.13(c), a Borrowing Base Deficiency exists, then the Borrower shall
either prepay the Borrowings in an aggregate principal amount equal to such
deficiency, or provide additional Mortgaged Property to secure Obligations
having a Recognized Value equal to or greater than the amount of such deficiency
(or the remaining balance of such deficiency after any prepayments), and if any
deficiency remains after prepaying all of the Borrowings or providing additional
Mortgaged Property as a result of any LC Exposure, the Borrower shall pay to the
Administrative Agent on behalf of the Lenders an amount equal to such deficiency
to be held as Cash Collateral as provided in Section 2.08(j). The Borrower shall
be obligated to make any such principal prepayment or deposit of Cash Collateral
in an amount equal to such deficiency within 30 days, or in six monthly
installments beginning within 30 days, following its receipt of the New
Borrowing Base Notice in accordance with Section 2.07(d) or the date the
adjustment occurs, and/or to provide additional Mortgaged Property within 30
days following its receipt of such New Borrowing Base Notice or the date such
adjustment occurs; provided that all payments and/or deposits required to be
made pursuant to this Section 3.04(c)(ii) must be made on or prior to the
Termination Date.


(iii) if any Loan Party receives any Net Cash Proceeds from the consummation,
whether in a single transaction or a series of transactions, of any sale,
assignment, farm-out, conveyance, transfer or other disposition of any Loan
Party’s Property (other than the sale of Hydrocarbons in the ordinary course of
business as permitted by Section 9.12), the Borrower shall repay an aggregate
principal amount of outstanding Borrowings on a (pro rata basis) equal to 100%
of such Net Cash Proceeds (less any prepayments from such Net Cash Proceeds made
pursuant to clause (i) or clause (ii) of this Section 3.04(c)) within one (1)
Business Day after any Loan Party’s receipt or realization of such Net Cash
Proceeds.


(iv) Notwithstanding anything to the contrary in clause (iii) of this
Section 3.04(c), if any Loan Party receives or realizes any Net Cash Proceeds
from the monetization, Liquidation, close-out or other similar equivalent action
taken by any Loan Party in respect of any transaction arising under any Swap
Agreement to which any Loan Party is a party, the Borrower shall repay an
aggregate principal amount of outstanding Borrowings (on a pro rata basis) equal
to 100% of such Net Cash Proceeds (without giving effect to any voluntary
election, or action, directly or indirectly, having the same effect as a
voluntary election, of a Loan Party (other than an election to Liquidate the
subject hedge transaction)) to net or set-off amounts against such Net Cash
Proceeds, less any prepayments from such Net Cash Proceeds made pursuant to
clause (i) or clause (ii) of this Section 3.04(c).


(v) Upon incurrence of any Second Lien Debt, the Borrower shall prepay the
Borrowings on the date of such incurrence in an aggregate principal amount equal
to the net cash proceeds (after ordinary and customary direct costs incurred in
connection with such Second Lien Debt incurrence) received by Borrower.


(vi) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.


(vii) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02. Notwithstanding anything to the contrary
herein, any prepayment pursuant to clauses (iii) and (iv) of this Section 3.04
shall first be applied to any Borrowing Base Deficiency outstanding as of the
date of such receipt (including any installments in respect thereof in direct
order of due date).”
    
(c)    Section 7.16 of the Original Credit Agreement is hereby amended by adding
the following clause (f) thereto:
“(f) Each Loan Party has good and defensible title to its Midstream Assets free
and clear of all Liens except Liens permitted by Section 9.03.”
(d)    Section 7.17 of the Original Credit Agreement is hereby amended by
amending and restating the last sentence of Section 7.17 of the Original Credit
Agreement in its entirety as follows:
“All pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures, equipment and all other Midstream Assets owned in whole
or in part by the Borrower or any of the Subsidiaries that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by the Borrower or any of the Subsidiaries, in a manner consistent with the
Borrower’s or the Subsidiaries’ past practices (other than those the failure of
which to maintain in accordance with this Section 7.17 could not reasonably be
expected to have a Material Adverse Effect).”
(e)    Section 7.24 of the Original Credit Agreement is hereby amended by adding
the following sentence immediately prior to the last sentence occurring in such
Section:
“When the Mortgages covering the Midstream Assets are filed in the offices of
the countries where such Midstream Assets are located, such Mortgages shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Borrower and all of the Loan Parties’ Midstream Assets and
the proceeds thereof, in each case prior and superior in right to any Person,
other than with respect to the rights of persons pursuant to Liens expressly
permitted by Section 9.03.”
(f)    Section 8.01 of the Original Credit Agreement is hereby amended by moving
clause (t) therein to a new clause (u) therein and inserting the following as
clause (t):
“(t)    Cash Flow Reporting: No later than 5:00 p.m. (prevailing Eastern Time)
on each Tuesday, commencing with the first such Tuesday to occur after the
Eleventh Amendment Effective Date, the Borrower shall provide to the
Administrative Agent and the Lenders a report showing actual receipts and
disbursements through the prior week in the format of the Budget, and, promptly
upon request of the Agent, an explanation of any variance to the Budget.”
(g)    Section 8.01(k) of the Original Credit Agreement is hereby amended and
restated in its entirety as follows:
“(k) Notice of Sales of Oil and Gas Properties; Midstream Assets. In the event
the Borrower or any Subsidiary intends to sell, transfer, assign or otherwise
dispose of any Oil or Gas Properties, Midstream Assets or any Equity Interests
in any Subsidiary in accordance with, and as permitted by, Section 9.12, prior
written notice of such sale, transfer, assignment or other disposition, the
price thereof and the anticipated date of closing and any other details thereof
requested by the Administrative Agent or any Lender.”
(h)    Section 8.13 of the Original Credit Agreement is hereby amended by adding
an additional clause (d) thereto as follows:
“(d)    Subject to Section 8.18, in respect of any Midstream Assets not covered
by the title information delivered in clauses (a) through (c) above, the
Borrower shall, and shall cause each of its Subsidiaries to, deliver to the
Administrative Agent such information as the Administrative Agent shall deem
reasonably necessary to verify the Loan Parties’ ownership of the easements,
rights of way, fee-owned real estate and other real estate interests necessary
to use, operate and maintain the Midstream Assets.”
(i)    Section 8.14(c) of the Original Credit Agreement is hereby amended and
restated in its entirety as follows:
“(c)(i)    If the Borrower elects to provide additional Mortgaged Properties in
lieu of making any mandatory prepayment pursuant to Section 3.04(c), then the
Borrower shall, and shall cause its Subsidiaries to, grant to the Administrative
Agent as security for the Obligations a first-priority Lien interest (subject
only to Excepted Liens) on additional Oil and Gas Properties not already subject
to a Lien of the Security Instruments. All such Liens will be created and
perfected by and in accordance with the provisions of Mortgages, deeds of trust,
security agreements and financing statements or other Security Instruments, all
in form and substance satisfactory to the Administrative Agent and in sufficient
executed (and acknowledged where necessary or appropriate) counterparts for
recording purposes. In order to comply with the foregoing, if any Subsidiary
places such a Lien on its Oil and Gas Properties and such Subsidiary is not a
Guarantor, then it shall become a Guarantor and comply with Section 8.14(b).
(ii)    Subject to Section 8.18, Borrower shall, and shall cause its
Subsidiaries to, grant to the Administrative Agent as security for the
Obligations a first-priority lien and security interest (subject only to
Excepted Liens) on the Borrower’s and such Subsidiaries’ Midstream Assets which
are not subject to a fully perfected Lien on, and security interest in favor of
the Administrative Agent. All such Liens will be created and perfected by and in
accordance with the provisions of Mortgages, deeds of trust, security agreements
and financing statements or other Security Instruments, all in form and
substance satisfactory to the Administrative Agent and in sufficient executed
(and acknowledged where necessary or appropriate) counterparts for recording
purposes. In order to comply with the foregoing, if any Subsidiary places such a
Lien on its Midstream Assets and such Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.14(b). In connection with the
foregoing, whenever requested by the Administrative Agent, the Borrower shall,
and shall cause its Subsidiaries to, upon the request of the Administrative
Agent, deliver opinions from legal counsel acceptable to the Administrative
Agent, which opinions shall (a) confirm that such Midstream Assets are subject
to Security Instruments securing the Obligations that constitute and create
legal, valid and duly perfected Mortgage liens in such Midstream Assets and
assignments of and security interests in the Hydrocarbons attributable to such
Midstream Assets and the proceeds thereof, in each case subject only to Liens
permitted by Section 9.03, and (b) cover such other matters as the
Administrative Agent may reasonably request.”
(j)    Article VIII of the Original Credit Agreement shall be amended to insert
new Sections 8.17 and 8.18 immediately after Section 8.16 thereof to read in
their respective entirety as follows:
“Section 8.17. Account Control Agreements.
(a)    Notwithstanding any term or provision to the contrary, the Borrower and
each other Loan Party hereby agrees that it shall cause each of their respective
Deposit Accounts (other than any Deposit Accounts constituting Excluded
Property), commodities accounts and securities accounts to at all times be
subject to an Account Control Agreement; provided that, in respect of any
Deposit Accounts in existence on September 30, 2016 maintained by the
Administrative Agent or any Lender, to the extent no Account Control Agreement
is then effective for such Deposit Account, no Account Control Agreement shall
be required to be effective in respect of such Deposit Account until the date on
which the amount on deposit in such Deposit Accounts, at any time, exceeds
$0.00.
(b)    Prior to the establishment thereof, the Borrower and each Loan Party
shall deliver 10 Business Days’ prior written notice to the Administrative Agent
of any Deposit Account (other than a Deposit Account constituting Excluded
Property, solely to the extent established or maintained for the purposes
described in clause 4 of the definition thereof), commodities accounts and
securities accounts opened or established by the Borrower and/or such other Loan
Party.
(c)    The Borrower and each other Loan Party hereby agree that neither Borrower
nor any other Loan Party shall transfer or maintain (on deposit or otherwise),
any cash, cash equivalents, Investment Property (as defined in the Security
Agreements), or any other amount in any Deposit Account (other than in respect
of any Deposit Account constituting Excluded Property, solely to the extent such
amounts are for the purposes described in clause 4 of the definition thereof),
commodities accounts and securities account prior to compliance with the
foregoing clauses (a) and (b).
Section 8.18. Post-Eleventh Amendment Closing Covenants. The Borrower and its
Subsidiaries shall deliver (i) within 8 Business Days after the Eleventh
Amendment Effective Date, Mortgages (or supplements thereto) covering all of the
Borrower’s and its Subsidiaries’ Midstream Assets in Garfield County, Colorado
(including all of such Midstream Assets relating to the Piceance Basin Gas
Gathering System), and (ii) within 20 days after the Eleventh Amendment
Effective Date, Mortgages (or supplements thereto) covering all of the
Borrower’s and its Subsidiaries’ other Midstream Assets, in each case, together
with the information required, or requested by the Administrative Agent, in
accordance with Section 8.14.”
(k)    Section 9.12(d) of the Original Credit Agreement is hereby amended by
adding the following proviso at the end of such clause, immediately before the
“.” occurring therein:
“; provided any such sale, assignment, farm-out, conveyance, transfer or other
disposition of Property pursuant to this clause (d) shall be for (i) fair market
value, determined at the time of such sale, assignment, farm-out, conveyance,
transfer or other disposition and reasonably acceptable to the Administrative
Agent and (ii) for at least 90% cash consideration at the time of such sale,
assignment, farm-out, conveyance, transfer or other disposition”
(l)    Article IX of the Original Credit Agreement shall be amended to insert
the following as a new Section 9.20 to Article IX of the Original Credit
Agreement:
“Section 9.20. Liquidation of Swap Agreements. Neither the Borrower nor any its
Subsidiaries shall Liquidate any Swap Agreement (including, without limitation,
any transaction thereunder); provided that the foregoing shall not prohibit the
Liquidation of Swap Agreements (including, without limitation, any transactions
thereunder) to the extent the Net Cash Proceeds of any such Liquidation are
applied to the Borrowings as required by Section 3.04(c)(iv); provided further
that nothing in this Section 9.20 shall affect the Borrower’s obligations under
Section 2.07(e) and any reduction of the Borrowing Base and Commitments required
thereunder in connection with any such Liquidation.”
(m)    Section 10.01 of the Original Credit Agreement shall be amended by
amending and restating clause (d) therein as follows:
“(d)    the Parent, the Borrower or any Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 2.12(a)(i)(B),
Section 8.01(j), Section 8.01(k), Section 8.01(m), Section 8.01(p), Section
8.01(t), Section 8.02, Section 8.03, Section 8.13, Section 8.14, Section 8.15,
Section 8.17, Section 8.18 or in ARTICLE IX; provided, that an Event of Default
under clause (a) of Section 9.18 shall not be deemed to have occurred unless the
breach of such provision has continued unremedied for a period of 10 days after
its occurrence.”
Section 3.    Monetization; Liquidation of Certain Swap Agreement Transactions.
The Loan Parties hereby agree, on a commercially reasonable efforts basis, on or
prior to the date that is 5 Business Days after the date hereof, to Liquidate
Swap Agreement transactions to the reasonable satisfaction of the Administrative
Agent such that the Borrower shall have sufficient funds, giving pro forma
effect to the payments required to be made by Borrower as a pre-condition to
this Agreement, to pay the October 2016 Interest Payment and the December 2016
Interest Payment, in each case, as and when due. The Borrower further agrees to
repay the Borrowings as required by Section 3.04(c)(iv) of the Credit Agreement.
Notwithstanding the provisions of Section 10.01 of the Credit Agreement, the
Loan Parties agree that any failure to comply with the requirements in this
section 3 shall be deemed to be an Event of Default under the Loan Documents.
Section 4.    Conditions Precedent. This Agreement shall become effective upon
the satisfaction (as determined by the Administrative Agent in its sole
discretion) of each of the following:
(a)    the Administrative Agent shall be in receipt of this Agreement, duly
executed and delivered by the Administrative Agent, the Required Lenders and
each Loan Party;
(b)    the Administrative Agent shall be in receipt of payment in respect of all
accrued and unpaid out-of-pocket fees and expenses (including reasonable
attorneys' fees and expenses) incurred by Administrative Agent and/or its
Affiliates, as required by the terms of Section 12.03 of the Credit Agreement;
(c)    the Borrower shall pay, and the Administrative Agent, for the pro rata
account of the Lenders, shall be in receipt of, funds sufficient to pay (i) all
outstanding Borrowing Base Deficiency outstanding as of the date hereof plus
(ii) $37,500,000, which $37,500,000 will be applied to any Borrowing Base
Deficiency installments required as a result of the Scheduled Redetermination of
the Borrowing Base to be effective during the month of November, 2016, in direct
order;
(d)    the Administrative Agent shall be in receipt of a certificate of a
Responsible Officer of the Borrower and each other Loan Party certifying that
each of the representations and warranties of the Borrower and such other Loan
Party set forth in the Credit Agreement and the other Loan Documents shall be
true and correct in all material respects (except (x) that any representation or
warranty that is qualified as to materiality or any a Material Adverse Effect
clause shall be true and correct in all respects and (y) for the failure of the
representations and warranties in Section 7.04(b)(i), Section 7.07(b), Section
7.07(c) and Section 7.22 of the Credit Agreement to be true and correct in all
material respects as of the date of such certification solely as result of the
existence of the Subject Defaults) with the same force and effect as though such
representations and warranties have been made on and as of the date hereof
except to the extent such representations and warranties expressly relate to an
earlier date, such representations and warranties shall be true and correct in
all material respects (except that any representation or warranty that is
qualified as to materiality or any a Material Adverse Effect clause shall be
true and correct in all respects) as of such earlier date; and
(e)    subject to the Subject Defaults, no Default or Event of Default exists or
will exist as a result of the execution of this Agreement.
Section 5.    Certain Representations. Each Loan Party hereby represents and
warrants that, as of the date hereof: (a) such Loan Party has full power and
authority to execute this Agreement and this Agreement shall constitute the
legal, valid and binding obligation of such Loan Party enforceable in accordance
with their terms, except as enforceability may be limited by general principles
of equity and applicable bankruptcy, insolvency, reorganization, moratorium, and
other similar laws affecting the enforcement of creditors' rights generally; and
(b) no authorization, approval, consent or other action by, notice to, or filing
with, any governmental authority or other Person is required for the execution,
delivery and performance by such Loan Party with the terms and provisions of
this Agreement. In addition, each of the Loan Parties hereby represents and
warrants, as of the date hereof, that each of the representations and warranties
of such Loan Party set forth in the Credit Agreement and the other Loan
Documents is true and correct in all material respects (except (x) that any
representation or warranty that is qualified as to materiality or any a Material
Adverse Effect clause shall be true and correct in all respects and (y) for the
failure of the representations and warranties in Section 7.04(b)(i), Section
7.07(b), Section 7.07(c) and Section 7.22 of the Credit Agreement to be true and
correct in all material respects solely as result of the existence of the
Subject Defaults) with the same force and effect as though such representations
and warranties have been made on and as of the date hereof except to the extent
such representations and warranties expressly relate to an earlier date, such
representations and warranties shall be true and correct in all material
respects (except that any representation or warranty that is qualified as to
materiality or any a Material Adverse Effect clause shall be true and correct in
all respects) as of such earlier date.
Section 6.    Ratification of Liability; Release; Limited Waiver, etc.
(a)    Each of the Loan Parties hereby ratifies and affirms all of its
obligations under each Loan Documents to which it is a party in respect of
payment, performance, indemnification or otherwise including, without
limitation, guarantees of such obligations, and hereby ratifies and affirms its
grant of liens on, and/or security interests in, their properties pursuant to
such Loan Documents as security for the Obligations and confirms and agrees that
such liens and security interests secure all of the Obligations, including any
additional Obligations hereafter arising or incurred pursuant to or in
connection with this Agreement, the Credit Agreement and/or any other Loan
Document. Each Loan Party acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms, and such Loan Party
waives any defense, offset, counterclaim or recoupment with respect thereto.
(b)    Each of the Loan Parties (on behalf of itself and its Affiliates) for
itself and for its successors in title, legal representatives and assignees and,
to the extent the same is claimed by right of, through or under any of the Loan
Parties, for its past, present and future employees, agents, representatives,
officers, directors, shareholders, and trustees (each, a “Releasing Party” and
collectively, the “Releasing Parties”), does hereby remise, release and
discharge, and shall be deemed to have forever remised, released and discharged,
the Administrative Agent, the Lenders and each of the other Secured Parties in
their respective capacities as such under the Loan Documents, and the
Administrative Agent’s, each Lender’s and each other Secured Party’s respective
successors-in-title, legal representatives and assignees, past, present and
future officers, directors, affiliates, shareholders, trustees, agents,
employees, consultants, experts, advisors, attorneys and other professionals and
all other persons and entities to whom the Administrative Agent, each Lender
each of the other Secured Parties or any of their respective
successors-in-title, legal representatives and assignees, past, present and
future officers, directors, affiliates, shareholders, trustees, agents,
employees, consultants, experts, advisors, attorneys and other professionals
would be liable if such persons or entities were found to be liable to any
Releasing Party or any of them (collectively, hereinafter the “Releasees”), from
any and all manner of action and actions, cause and causes of action, claims,
charges, demands, counterclaims, crossclaims, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts, rights of
setoff and recoupment, controversies, damages, judgments, expenses, executions,
liens, claims of liens, claims of costs, penalties, attorneys’ fees, or any
other compensation, recovery or relief on account of any liability, obligation,
demand or cause of action of whatever nature, whether in law, equity or
otherwise (including, without limitation, any claims relating to (i) the making
or administration of the Loans, including, without limitation, any such claims
and defenses based on fraud, mistake, duress, usury or misrepresentation, or any
other claim based on so-called “lender liability” theories, (ii) any covenants,
agreements, duties or obligations set forth in the Loan Documents, (iii)
increased financing costs, interest or other carrying costs, (iv) penalties, (v)
lost profits or loss of business opportunity, (vi) legal, accounting and other
administrative or professional fees and expenses and incidental, consequential
and punitive damages payable to third parties, (vii) damages to business
reputation, or (viii) any claims arising under 11 U.S.C. §§ 541-550 or any
claims for avoidance or recovery under any other federal, state or foreign law
equivalent), whether known or unknown, fixed or contingent, joint and/or
several, secured or unsecured, due or not due, primary or secondary, liquidated
or unliquidated, contractual or tortious, direct, indirect, or derivative,
asserted or unasserted, foreseen or unforeseen, suspected or unsuspected, now
existing, heretofore existing or which may heretofore accrue against any of the
Releasees, and which are, in each case, based on any act, fact, event or
omission or other matter, cause or thing occurring at any time prior to or on
the date hereof in any way, directly or indirectly arising out of, connected
with or relating to the Credit Agreement and/or any other Loan Document and the
transactions contemplated thereby, and all other agreements, certificates,
instruments and other documents and statements (whether written or oral) related
to any of the foregoing (each, a “Claim” and collectively, the “Claims”). Each
Releasing Party further stipulates and agrees with respect to all Claims, that
it hereby waives, to the fullest extent permitted by applicable law, any and all
provisions, rights, and benefits conferred by any applicable U.S. federal or
state law, or any principle of common law, that would otherwise limit a release
or discharge of any unknown Claims pursuant to this section 6(b).
(c)    Each of the Borrower and other Loan Parties, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by the Borrower or any other Loan Party pursuant to section 6(b)
hereof.
(d)    If the Borrower, any other Loan Party or any of its successors, assigns
or other legal representatives violates the foregoing covenant, the Borrower and
other Loan Parties, each for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys' fees and
costs incurred by any Releasee as a result of such violation.
Section 7.    Limitation on Agreements; Effect on Waiver. Except as expressly
provided in section 1 and section 2 hereof, this Agreement shall not be deemed
(a) to be a consent under or a waiver of or an amendment to any other term or
condition in the Credit Agreement or any of the Loan Documents, or (b) to
prejudice any right or rights which Administrative Agent, the Issuing Bank
and/or any Lender now has or may have in the future under or in connection with
the Credit Agreement and the Loan Documents. All terms and provisions of the
Loan Documents remain in full force and effect, except to the extent expressly
modified by this Agreement. This Agreement shall constitute a Loan Document for
all purposes in the Credit Agreement and the other Loan Documents.
The parties hereto agree that, notwithstanding anything to the contrary herein
or in the Waiver to the contrary, effective as of the date hereof, the Waiver is
superseded in all respects by this Agreement, terminated and of no further force
or effect.
Section 8.    Counterparts; Integration; Effectiveness; Electronic Signatures.
The provisions of Section 12.06 of the Credit Agreement are incorporated herein
by reference, mutatis mutandis.
Section 9.    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER
OF JURY TRIAL.
(a)    Governing Law. The provisions of Section 12.09(a) of the Credit Agreement
are incorporated herein by reference, mutatis mutandis.
(b)    Submission to Jurisdiction. The provisions of Section 12.09(b) of the
Credit Agreement are incorporated herein by reference, mutatis mutandis.
(c)    Waiver of Venue. The provisions of Section 12.09(c) of the Credit
Agreement are incorporated herein by reference, mutatis mutandis.
(d)    Service of Process. The provisions of Section 12.09(d) of the Credit
Agreement are incorporated herein by reference, mutatis mutandis.
(e)    WAIVER OF JURY TRIAL. THE PROVISIONS OF SECTION 12.09(e) OF THE CREDIT
AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS.
[This space is left intentionally blank. Signature pages follow.]





The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
BORROWER:


VANGUARD NATURAL GAS, LLC





By:/s/ Richard Robert                    
Richard Robert
Executive Vice President
    and Chief Financial Officer




VANGUARD NATURAL RESOURCES, LLC




By:/s/ Richard Robert                    
Richard Robert, Executive Vice President
and Chief Financial Officer




VNR HOLDINGS, LLC


By: Vanguard Natural Gas, LLC
Sole Member




By: /s/ Richard Robert                
Richard Robert, Executive Vice President
and Chief Financial Officer




VANGUARD OPERATING, LLC


By: Vanguard Natural Gas, LLC
Sole Member




By: /s/ Richard Robert                
Richard Robert, Executive Vice President
and Chief Financial Officer








ENCORE CLEAR FORK PIPELINE LLC






By:/s/ Richard Robert                    
Richard Robert, Executive Vice President
and Chief Financial Officer




EAGLE ROCK ACQUISITION PARTNERSHIP, L.P.


By: EAGLE ROCK UPSTREAM DEVOLOPMENT COMPANY, INC.,
its general partner




By:/s/ Richard Robert                
Richard Robert
Executive Vice President, Chief Financial Officer and Secretary




EAGLE ROCK ACQUISITION PARTNERSHIP II, L.P.


By: EAGLE ROCK UPSTREAM DEVOLOPMENT COMPANY II, INC.,
its general partner




By:/s/ Richard Robert                
Richard Robert
Executive Vice President, Chief Financial Officer and Secretary




EAGLE ROCK ENERGY ACQUISITION CO., INC.






By:/s/ Richard Robert                    
Richard Robert
Executive Vice President, Chief Financial Officer and Secretary








EAGLE ROCK ENERGY ACQUISITION CO. II, INC.






By:/s/ Richard Robert                    
Richard Robert
Executive Vice President, Chief Financial Officer and Secretary




EAGLE ROCK UPSTREAM DEVELOPMENT COMPANY, INC.






By:/s/ Richard Robert                    
Richard Robert
Executive Vice President, Chief Financial Officer and Secretary




EAGLE ROCK UPSTREAM DEVELOPMENT COMPANY II, INC.






By:/s/ Richard Robert                    
Richard Robert
Executive Vice President, Chief Financial Officer and Secretary




ESCAMBIA ASSET CO. LLC






By:/s/ Richard Robert                    
Richard Robert
Executive Vice President, Chief Financial Officer and Secretary




ESCAMBIA OPERATING CO. LLC






By:/s/ Richard Robert                    
Richard Robert
Executive Vice President, Chief Financial Officer and Secretary




VNR FINANCE CORP.
By:/s/ Richard Robert    
    Richard Robert
Executive Vice President and Chief Financial Officer
ADMINISTRATIVE AGENT:


CITIBANK, N.A.
as Administrative Agent and Issuing Bank






By:/s/ Jeff Ard                        
Name:    Jeff Ard                
Title:    Vice President                








LENDERS:


CITIBANK, N.A.,
as a Lender






By:/s/ Jeff Ard                        
Name:    Jeff Ard                
Title:    Vice President                




WELLS FARGO BANK, N.A.,
as a Lender






By:/s/David Maynard                
Name:    David Maynard                    
Title:    Senior Vice President                


BANK OF AMERICA, N.A.,
as a Lender






By:/s/ Michael Clayborne                
Name:    Michael Clayborne                
Title:    Director                    


BANK OF MONTREAL,
as a Lender






By:/s/James V. Ducote                    
Name:    James V. Ducote                
Title:    Managing Director                


BARCLAYS BANK PLC,
as a Lender






By:/s/Sean Duggan                    
Name:    Sean Duggan                    
Title:    Assistant Vice President                


CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
as a Lender






By:/s/Daria Mahoney                    
Name:    Daria Mahoney                    
Title:    Authorized Signatory                




By:/s/Trudy Nelson                    
Name:    Trudy Nelson                    
Title:    Authorized Signatory                
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,
as a Lender






By:/s/Ron Spitzer                    
Name:    Ron Spitzer                    
Title:    Managing Director                




By:/s/Kathleen Sweeney                
Name:    Kathleen Sweeney                
Title:    Managing Director                


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender






By:/s/Bryan J. Matthews                
Name:    Bryan J. Matthews                
Title:    Authorized Signatory                




By:/s/Julia Bykhovskaia                    
Name:    Julia Bykhovskaia                
Title:    Authorized Signatory                


DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender






By:/s/Dusan Lazarov                    
Name:    Dusan Lazarov                    
Title:    Director                    






By:/s/Marcus M. Tarkington                
Name:    Marcus M. Tarkington                
Title:    Director                    


FIFTH THIRD BANK,
as a Lender






By:/s/Justin Bellamy                    
Name:    Justin Bellamy                    
Title:    Director                    


ING CAPITAL LLC,
as a Lender






By:/s/Juli Bieser                    
Name:    Juli Bieser                    
Title:    Managing Director                






By:/s/Josh Strong                    
Name:    Josh Strong                    
Title:    Director                    
JPMORGAN CHASE BANK, N.A.,
as a Lender






By:/s/Darren Vanek                    
Name:    Darren Vanek                    
Title:    Executive Director                


NATIXIS, NEW YORK BRANCH,
as a Lender






By:/s/Brice Le Foyer                    
Name:    Brice Le Foyer                    
Title:    Director                    






By:/s/Ajay Prakash                    
Name:    Ajay Prakash                    
Title:    Vice President                    


PNC BANK NATIONAL ASSOCIATION,
as a Lender






By:/s/John Ataman                    
Name:    John Ataman                    
Title:    SVP                        




SUMITOMO MITSUI BANKING CORPORATION,
as a Lender






By:/s/Ryo Suzuki                    
Name:    Ryo Suzuki                    
Title:    General Manager                


THE BANK OF NOVA SCOTIA,
as a Lender






By:/s/Marc Graham                    
Name:    Marc Graham                    
Title:    Director                    


CITIZENS BANK, N.A.,
as a Lender






By:/s/Gregory Clark                    
Name:    Gregory Clark                    
Title:    EVP/TL                    




BRANCH BANKING AND TRUST COMPANY,
as a Lender






By:/s/Parul June                    
Name:    Parul June                    
Title:    Senior Vice President                


CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender






By:/s/Matthew Brice                    
Name:    Matthew Brice                    
Title:    Vice President                    




COMMONWEALTH BANK OF AUSTRALIA,
as a Lender






By:/s/Sanjay Remond                    
Name:    Sanjay Remond                    
Title:    Director                    


MORGAN STANLEY BANK, N.A.,
as a Lender






By:/s/Kevin Newman                    
Name:    Kevin Newman                    
Title:    Authorized Signatory                




ASSOCIATED BANK, N.A.,
as a Lender






By:/s/Farhan Iqbal                    
Name:    Farhan Iqbal                    
Title:    Senior Vice President                




WHITNEY BANK,
as a Lender






By:/s/Liana Tchernysheva                
Name:    Liana Tchernysheva                
Title:    Senior Vice President                


THE HUNTINGTON NATIONAL BANK,
as a Lender






By:/s/Christopher Renyi                    
Name:    Christopher Renyi                
Title:    Vice President                    


SUNTRUST BANK,
as a Lender






By:/s/Janet R. Naifel                    
Name:    Janet R. Naifel                    
Title:    Senior Vice President                






ABN AMRO CAPITAL USA LLC,
as a Lender






By:/s/Elizabeth Johnson                    
Name:    Elizabeth Johnson                
Title:    Director                    




By:/s/J.D. Kalverkamp                    
Name:    J.D. Kalverkamp                
Title:    Country Executive                









